Citation Nr: 1521589	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-23 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to December 2009.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified at a February 2015 videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) and a copy of the hearing transcript has been associated with the claims file.  

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, for the entire period on appeal, the Veteran's PTSD was manifested by suicidal ideation; obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships, all of which are most nearly approximated by occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, but no higher, for PTSD have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice regarding the Veteran's initial service connection claim for PTSD in a letter sent to the Veteran in July 2012.  The Veteran's claim of entitlement to an increased disability rating for PTSD arises from her disagreement with the initial disability rating assigned following the grant of service connection.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records (including VA examination reports), Social Security Administration (SSA) disability records, and lay statements.  

The Veteran was afforded a VA PTSD examination in August 2012.  The examination and opinion were based on a thorough psychiatric examinations, including appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  As discussed below, the Board has found the August 2012 VA examination report to be internally inconsistent as far as its analysis of the Veteran's PTSD symptoms; however, any error resulting from this is harmless as the Board has herein resolved reasonable doubt in favor of the Veteran and afforded more weight to the lay evidence of record, including the Veteran's testimony at the February 2015 Board hearing.  

Neither the Veteran nor her representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim decided herein and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Initial Rating - PTSD  

The Veteran seeks entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  As discussed more fully below, the Board concludes that the Veteran's PTSD more closely approximates an initial disability rating of 70 percent for the entire period on appeal.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the Board herein grants the Veteran's claim for the entire period on appeal, a staged rating is not warranted.  

The Veteran's service-connected PTSD is rated as 50 percent disabling from June 27, 2012, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2014).  

Under the applicable rating criteria, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a maximum schedular 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

The Veteran was afforded a VA PTSD examination in August 2012.  At that time, the VA examiner reviewed the Veteran's claims file, service treatment records, medical history, and conducted a thorough psychiatric examination, after which she diagnosed the Veteran with PTSD, assigned a GAF score of 60, and summarized her level of impairment as occupational or social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or/ symptoms controlled by medication.  

The Veteran reported a good relationship with her parents and biological brothers, but no contact with her adopted brother.  She reported that prior to the military, she did above average in school and that she socialized and related well to others.  Since service discharge, the Veteran reported working part time at home as a customer service representative for ChaCha, an Internet search engine, but that she was primarily supported by her husband.  She reported a medical history, including psychiatric medication (Paxil and Ambien) by her primary care physician in August 2007 and reported that she had remained on mood and anti-anxiety medications consistently since that time, except for during pregnancy.  She stated that for the past year, she had been prescribed Zoloft and Xanax, and reported attending private therapy in 2010-11, but stated that she had to stop due to problems with scheduling childcare.  

Upon mental status examination, the Veteran appeared alert and oriented.  She described her mood as "up and down" but mostly frequently down.  Her observed mood was anxious and dysphoric, with appropriate affect, normal speech, and logical thought processes.  Her memory was intact, with normal abstract reasoning, judgement, and insight.  She denied hallucinations, delusions, or current suicidal/homicidal ideation, although she did acknowledge past suicidal ideation and cutting behavior to "feel something" following her in-service sexual assault stressor.  She reported current symptoms including "waves of panic" on a daily basis, at time multiple times during the day, characterized by feeling "ice water in [her] veins," nausea, and fear of passing out, dying, or having a heart attack.  

The examiner identified the following symptoms of the Veteran's PTSD: anxiety, panic attacks more than once a week, and near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; the Veteran also reported making lists of things to do in an effort to gain some control over her life.  

The Veteran submitted a July 2012 lay statement of her friend who reported that prior to the Veteran's enlistment, she was an outgoing, friendly young woman with varied interests, but that after her return, the Veteran was "a shadow of her former self."  Her friend stated that the Veteran struggles with redirecting her thoughts away from her fears, that she prefers to remain in controlled environments , and a simple trip or outing requires list making by her to ensure that she does not forget anything.  She stated that the Veteran is paranoid while driving and reported having watched her park and re-park a vehicle to be a safe distance from any other car.  The friend concluded that the Veteran was a traumatized young woman who is constantly protecting herself and her family.  

In her July 2013 VA Form 9 substantive appeal, the Veteran stated that she had severe social impairments and very rarely leaves her home.  She stated that she could not interact with other people and this caused severe impairment of her ability to obtain and maintain employment.  She also reported suicidal ideation and panic attacks happening no less than three to four times per week.  

SSA disability records document that the Veteran was found to be disabled in October 2013, effective December 2010, due to her PTSD, anxiety, and migraine headaches.  She reported two to three panic attacks per day, trouble concentrating, difficulty providing self-care and home care, inability to focus or drive, and that her overall condition worsened with stress.  The SSA judge noted that the Veteran had worked steadily in the past, which suggested a good work motivation and lended credibility to the allegations that her symptoms were disabling.  Moreover, the Veteran's reports and description of her symptoms were found to be generally consistent and credible.  Overall, the Veteran was found to have mild restriction in activities of daily living, moderate difficulties in maintaining social functioning, moderate difficulties in maintaining concentration, persistence, or pace, without episodes of decompensation.  SSA found that she could perform light work, including routine and repetitive tasks while employed in a low stress job, with no more than occasional decision-making.  However, she could not tolerate any interaction with the general public and could be expected to tolerate no more than occasional interaction with coworkers.  

The Veteran testified at a February 2015 Board videoconference hearing, at which time she stated that she was mostly confined to her home because she did not feel comfortable or safe outside of her home and it was extremely stressful for her to do anything.  She reported symptoms including sleep impairment, daily panic attacks, and social isolation.  She stated that her husband has the burden of taking care of almost everything, including their son and chores around the house.  She reported that she never feels absolutely safe.  Her social interaction was limited to monthly contact with her mother on the Internet, but she denied any other social contact with family or friends.  Regarding her ability to work, she reported that she did not think she could work because she puts immense pressure on herself, which causes her to panic and withdraw, and that nothing would get done because she would be constantly terrified.  She reiterated that she was not comfortable going outside of her home, which was her safe zone.  

After full consideration of the lay and medical evidence of record, the Board concludes that the Veteran's PTSD more closely approximates an initial disability rating of 70 percent, and no higher, for the entire period on appeal.  

The Board has carefully considered the August 2012 VA examiner's opinion and the resulting examination report upon which the RO based its grant of an initial 50 percent disability rating for the Veteran's PTSD.  Notably, the Board finds that the examination report is internally inconsistent.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 60, which is indicative of mild symptoms.  This seems to be consistent with her identification of the Veteran's level of impairment as occupational or social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or/ symptoms controlled by medication.  

However, the identified level of impairment is inconsistent with the symptoms reported by the Veteran and documented by the examiner, including anxiety, panic attacks more than once a week, obsessive behavior of making lists, and near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  

The lay evidence of record and SSA disability records document consistent reports of disabling symptoms including panic attacks, obsessive list making, and isolation to the controlled environment of her home.  In particular, the Board affords great weight to the Veteran's testimony at the February 2015 Board hearing, at which time she reported symptoms of sleep impairment, daily panic attacks, and social isolation.  Essentially, she reported that she was confined to her home because that was her "safe zone" and even then, she never felt completely safe.  

After resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD has resulted in occupational and social impairment, with deficiencies in most areas, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Thus, an initial disability rating of 70 percent is warranted for the Veteran's PTSD for the entire period on appeal.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether the Veteran is entitled to an increased 100 percent disability rating; however, after a thorough review of the claims file and based upon the evidence discussed above, the Board finds that a rating in excess of 70 percent is not warranted for any period on appeal.  In order to warrant a maximum schedular 100 percent disability rating for PTSD, there must be total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Notably, neither the lay nor medical evidence of record documents gross impairment of the Veteran's thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting herself or others, disorientation to time or play, or memory loss.  Moreover, the Veteran did not endorse such symptoms at the February 2015 Board hearing.  Rather, as noted above, the Veteran's reported and documented PTSD symptoms are most consistent with, and therefore most closely approximated by, the criteria for a 70 percent disability rating for the entire period on appeal, such that an increased disability rating in excess of 70 percent is not warranted at any time during the pendency of the appeal.  


III.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's PTSD symptoms, including near continuous panic attacks, depression, and anxiety which affect her ability to function independently, appropriately, and effectively; sleep impairment; social isolation; obsessional rituals; and inability to establish and maintain effective relationships, are specifically contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that her symptoms are not contemplated by the rating criteria; rather, she merely disagreed with the assigned initial evaluation for her level of impairment.  In other words, she did not have any symptoms from her service-connected disorder that are unusual or different from those contemplated by the schedular criteria.  The Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's PTSD disability are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


ORDER

An initial disability rating of 70 percent, but no higher, for PTSD is granted for the entire period on appeal.  



REMAND

A remand is necessary in order for the AOJ to adjudicate the issue of a TDIU rating due to the Veteran's service-connected disabilities.  

The United States Court of Appeals for Veterans' Claims (CAVC) has held that a claim of entitlement to a TDIU rating is part of an increased rating claim when such is reasonably raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

The Veteran has consistently reported that her PTSD prevents her from working.  Additionally, SSA disability records document that the Veteran has been found to be disabled and unable to work due to her PTSD and anxiety; moreover, SSA records also document functional limitation due to her right-shoulder disability, for which she is also service-connected.  

The Board finds the evidence of record discussed above is sufficient to raise the issue of a TDIU rating due to the Veteran's service-connected disabilities.  The Board points out that in light of its decision above to grant an initial disability rating of 70 percent for the Veteran's PTSD, the Veteran's service-connected disabilities now include PTSD, rated as 70 percent disabling; and right shoulder strain, rated as 20 percent disabling.  Therefore, the Veteran meets the scheduler requirements for consideration of a TDIU rating under 38 C.F.R. § 4.16(a) (2014).  

Thus, upon remand, the Agency of Original Jurisdiction (AOJ) should address the matter of a TDIU rating in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and her representative with appropriate notice with respect to her claim for a TDIU rating and ask the Veteran to furnish any additional information and/or evidence pertinent to the TDIU claim.  

2.  Then, adjudicate the issue of entitlement to a TDIU rating in the first instance.  If any benefit sought remains denied, issue a statement of the case (SOC) to the Veteran and her representative and allow an appropriate time for response.  The appeal should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


